Title: From Benjamin Franklin to Catharine Greene, 1 August 1763
From: Franklin, Benjamin
To: Greene, Catharine


Dear Friend,
Boston, Augt. 1. 1763
I ought to acquaint you that I feel myself growing daily firmer and freeer from the Effects of my Fall; and hope a few Days more will make me quite forget it. I shall however never forget the Kindness I met with at your House on that Occasion.
Make my Compliments acceptable to your Mr. Greene, and let him know that I acknowledge the Receipt of his obliging Letter and thank him for it. It gave me great Pleasure to hear you got home before the Rain.
My Compliments too to Mr. Merchant and Miss Ward if they are still with you; and kiss the Babies for me. Sally says, and for me too: She adds her best Respects to Mr. Greene and you, and that she could have spent a Week with you with great Pleasure, if I had not hurried her away.

My Brother is return’d to Rhodeisland. Sister Mecom thanks you for your kind remembrance of her, and presents her Respects.
With perfect Esteem and Regard, I am, Dear Katy (I can’t yet alter my Stile to Madam) Your affectionate Friend
B Franklin
Mrs Cath. Greene
